Citation Nr: 0312742	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-19 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for asthma, evaluated as 10 
percent disabling since July 1, 1998?

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision entered in January 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, granting entitlement to 
service connection for asthma and assigning a noncompensable 
evaluation therefor, effective from July 1, 1998.  The RO in 
a September 1999 rating decision increased the rating for 
asthma to 10 percent, effective from July 1, 1998.  

Subsequently, the Board by three separate memoranda to its 
case development unit sought additional development of the 
evidence in this case pursuant to 38 C.F.R. § 19.9 (a)(2) 
(2002).  Upon the completion of the requested actions, the 
case was returned to the undersigned for further review.  


FINDING OF FACT

Since July 1, 1998, the veteran's asthma has required daily 
use of inhalational or bronchodilator therapy.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for asthma 
since July 1, 1998 have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to its duty to assist and notify claimants.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  As 
well, pertinent changes to the United States Code of Federal 
Regulations were made in response to the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a).  The record reflects that the 
veteran was made aware of the changes brought about by 
passage of the VCAA in a supplemental statement of the case 
of August 2001.  To the extent that a favorable decision is 
reached in this case, however, the need for discussion of the 
RO's attempts to comply with the newly established law and 
regulations relating to the VCAA is obviated.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Similarly, as the evidence on 
file is sufficient to grant the limited benefit sought, there 
is no need to ascertain at this time, pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998), whether in fact all of the 
development actions sought by the Board through its 
development memoranda of 2002 and 2003 have been satisfied.

As the veteran entered a timely notice of disagreement with 
the RO's initial rating of his service-connected asthma, 
there is presented an "original claim" as contemplated by 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found), as opposed to a claim for an "increased rating."  
For reasons set forth in detail below, the facts of this case 
are such that the disposition of this claim is not affected 
by the holding in Fenderson.  As such, the absence of any 
documented consideration of Fenderson by the RO has not 
prejudiced the veteran and does not preclude the Board from 
proceeding to adjudicate this matter on the merits. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

On the occasion of his March 1988 retirement examination, the 
veteran stated that he was taking both Proventil and Azmacort 
on a daily basis for management of his asthma.  Clinical 
evaluation resulted in a diagnosis of asthma, under 
treatment.  

The record reflects that service connection for asthma was 
established by the RO in a rating decision of January 1999.  
A noncompensable evaluation was assigned under Diagnostic 
Code (DC) 6602, effective from July 1, 1998.  A 10 percent 
rating was assigned effective from July 1, 1998, by RO action 
in August 2001.

For bronchial asthma, where the forced expiratory volume in 
one second (FEV-1) is 56- to 70-percent predicted, or; the 
FEV-1/Forced vital capacity (FVC) is 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication is required, a 30 
percent rating is for assignment.  If the FEV-1 is 71- to 80-
percent predicted, or; the FEV-1/FVC is 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy is 
required, a 10 percent rating is assignable.  With all 
ratings the absence of clinical findings of asthma at the 
time of examination, requires a verified history of asthmatic 
attacks.  38 C.F.R. § 4.97, DC 6602.

Evidence developed since the appellant's retirement from 
active duty includes examination and treatment reports 
compiled by VA and non-VA sources.  Among such records are 
reports of VA examinations in 1998, 1999, and 2002, with 
pulmonary function testing, as well as progress notes 
pertaining to private medical care received for various 
disorders, inclusive of the veteran's asthma.  Such records 
reflect ongoing medical management of the veteran's asthma, 
with only occasional exacerbations and upper respiratory 
infections.  Daily usage of Proventil or albuterol, and 
Azmacort for management of his asthma is shown throughout the 
period in question, and, specifically, on VA examinations 
performed in 1998, 1999, and 2002.  The veteran reported on a 
VA examination in November 1999 that he had only one 
exacerbation in the preceding year and that such episode 
required that he be treated in a hospital's emergency room.  
In October 2002, he reported that he saw his physician every 
three to four months and that his asthma had required two to 
three trips to the emergency room for exacerbation of his 
symptoms.  At that time, he also noted that use of a 
prednisone taper had not been made in the previous three 
years.

Pulmonary function testing in December 1999 disclosed an FEV-
1 of 102.6 percent of predicted normal, with an FEV-1/FVC 
ratio of 81 percent.  Further lung testing in November 2002 
revealed an FEV-1 of 92.9 percent of predicted normal, and a 
ratio of FEV-1 to FVC of 76 percent.  

The evidence on file indicates that, from July 1, 1998, to 
the present, the veteran has been continuously maintained on 
daily inhalational or oral bronchodilator therapy for control 
of his asthma.  That fact, alone, warrants the assignment of 
a 30 percent schedular evaluation for asthma for the entirety 
of the period in question.  As no variation of that 
medication regimen is shown, this is not a case where staged 
ratings are warranted based on varying levels of severity.  
See Fenderson.


ORDER

A 30 percent schedular rating for asthma is granted from July 
1, 1998, to the present, subject to those provisions 
governing the payment of monetary benefits.


REMAND

As noted above, the Board developed evidence in this case 
under the provisions of 38 C.F.R. § 19.9(a)(2).  That 
regulation, however, was recently invalidated by the United 
States Federal Circuit Court of Appeals, Disabled American 
Veterans v. Secretary of VA, 327 F.3d 1339 (Fed. Cir. 2003).  
While the Board may grant the above 30 percent rating without 
the regional office first reviewing the evidence developed by 
the Board, the Board may not deny a schedular rating in 
excess of 30 percent without either a written waiver from the 
veteran, or initial consideration of the evidence by the RO.  
Therefore, in the absence of a written waiver from the 
veteran, the issue of entitlement to an evaluation in excess 
of 30 percent is remanded to the RO.

Furthermore, in the veteran's May 1999 notice of disagreement 
he reported that he was unable to perform physical activity 
for any length of time due to wheezing.  In his VA Form 9, 
received by the RO in August 1999, the veteran set forth that 
he was unable to do certain types of work without fatigue 
from his asthma.  Such statements reasonably raise a claim 
for an extraschedular evaluation of increased disability for 
asthma.  It is evident, however, that the RO has not to date 
documented its consideration of this matter, and inasmuch as 
the initial extraschedular consideration per 38 C.F.R. 
§ 3.321(b) (2002) is strictly within the purview of the RO, 
remand action is required.

Accordingly, the issue of entitlement to an extraschedular 
evaluation for service-connected asthma is REMANDED for the 
following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to both a schedular 
evaluation in excess of 30 percent, and 
an extraschedular evaluation for his 
asthma.  The RO must ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, as well as 
the implementing regulations, are fully 
complied with and satisfied, to include 
notifying the veteran in writing of what 
evidence, if any, will be obtained by him 
and what evidence, if any, will be 
retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

2.  The RO should contact the veteran for 
the purpose of advising him of the 
evidence needed to substantiate his claim 
for an extraschedular rating.  The RO 
should also advise the veteran of his 
right to submit any additional argument 
and/or evidence in support of such claim.  
Such evidence may be of a lay or medical 
variety, including but not limited to 
records or opinions from medical 
professionals as to the impact of his 
asthma upon his current employment and 
employability in general.  Evidence in 
support of an extraschedular evaluation 
should reflect a marked interference with 
employment attributable to the asthma (as 
shown by statements from employers and 
attendance reports) or the need for 
frequent periods of hospital care.  

3.  The veteran should be contacted for 
the specific purpose of requesting that 
he provide a detailed employment history, 
including the dates of employment, number 
of days and hours worked on a weekly 
basis, and time missed from work due to 
his service-connected asthma.  

4.  The RO should obtain copies of VA 
medical records, not already contained 
within the claims folder, for inclusion 
in the file.

5.  The RO should then consider the 
veteran's entitlement to a schedular 
evaluation in excess of 30 percent for 
asthma, on the basis of all the evidence 
on file and all governing legal 
authority, including the VCAA.  The RO 
must also initially consider and document 
the appellant's entitlement to an 
extraschedular evaluation.  If 
extraschedular entitlement is found, 
referral of the case to the VA Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321, as 
appropriate, is required.  

6.  If any benefit sought on appeal 
continues to be denied, the veteran must 
be provided with a supplemental statement 
of the case, which should include a 
summary of the evidence and the law and 
regulations considered pertinent to the 
issue currently on appeal.  Full 
compliance with the provisions of Charles 
is mandatory.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural 
development.  The law requires full compliance with all 
orders in this remand.  Stegall.  No inference should be 
drawn regarding the final disposition of the claim in 
question as a result of this action.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



